Citation Nr: 1409516	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, status post myocardial infarction.  

2.  Entitlement to service connection for low back pain with ruptured disk.

3.  Entitlement to service connection for paralyzed leg, unspecified.

4.  Entitlement to service connection for infectious disease, including malaria.

5.  Entitlement to service connection for basal cell and squamous cell skin cancers of the face, back, arms and hands.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1944 to May 1946, so during World War II.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of entitlement to service connection for a low back disability, paralyzed leg, infectious disease, including malaria, basal cell and squamous cell skin cancers of the face, back, arms and hands, and prostate cancer, and for a TDIU require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim for arteriosclerotic heart disease,



FINDING OF FACT

It is not shown the Veteran had arteriosclerotic heart disease or suffered a consequent myocardial infarction (heart attack) during his service or for many years after it concluded, and this disease also is not shown to be otherwise related to his service, including to any back problems he had in service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for arteriosclerotic heart disease, status post myocardial infarction.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants with their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The notice requirements of the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain versus the evidence the claimant is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a complete or substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, in an April 2010 pre-decisional letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate this claim being decided, as well as what information and evidence he needed to submit as opposed to the information and evidence that VA would obtain on his behalf.  That letter also provided him with information pertaining to the assignment of "downstream" disability ratings and effective dates, in the eventuality service connection is granted, as well as the type of evidence impacting those derivative determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is required.  

The file also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records.  Pertinent medical evidence in the claims file consists of the service treatment records (STRs) and post-service VA and private treatment records.  Also in the file and considered in connection with this appeal are various written statements provided by the Veteran and by his representative on his behalf.  

The Board also has considered whether a VA medical examination and opinion are necessary for proper adjudication of this claim for service connection for arteriosclerotic heart disease.  However, this disease or other cardiovascular problems did not arise until many years after the Veteran's service (and are not alleged to have manifested at any earlier date), and there is no medical evidence even suggesting a relationship between this disease and his service, including the back pain he experienced.  Moreover, his contention that this disease is secondary to the back problems he had in service amounts to only a general assertion that such a relationship exists.  Such an assertion does not meet even the low threshold necessary to indicate the claimed disability may be associated with an established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements alone were not sufficient to necessitate a VA examination).  It is true that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

The Board therefore finds that no further development of this claim is required before deciding it.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain listed, chronic disabilities, including arteriosclerotic heart disease, will be presumed to have been incurred in service if they become manifest to a compensable degree (meaning at least 
10-percent disabling) within one year of discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within this presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As mentioned, heart disease is one such disease.  38 C.F.R. § 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence shows the Veteran initially suffered an acute myocardial infarction (i.e., heart attack) in July 1979 and was subsequently confirmed to have coronary artery disease (CAD), so arteriosclerotic heart disease.  More recently, he also has been diagnosed with congestive heart failure (CHF).  There is no evidence, however, this disease initially had manifested during his service during World War II or even within the one-year presumptive period following the conclusion of his service.  To the contrary, the first suggestion of it was not until 1979, so many years (indeed decades) after the end of his service, and he has not alleged an earlier onset of this disease - either during his service or soon after.  


He has alleged that this disease is nonetheless related to his military service and, in particular, to the back pain he experienced on active duty.  However, there is no medical evidence even suggesting that this disease is related to his military service, in any way (directly, presumptively or secondarily), including to any back pain.  As a layman, with no demonstrated expertise in determining the etiology of heart disease, his assertions that it is the result of his service, particularly back pain during his service, are not competent evidence of this alleged cause-and-effect correlation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Additionally, as discussed above, a VA examination is unnecessary in this case to assist in making this determination.  Accordingly, as arteriosclerotic heart disease with myocardial infarction was not shown in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service, including to any back pain during his service, service connection is not warranted for this disability on either a direct, presumptive or secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The preponderance of the evidence is against this claim, so it must be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

The claim of entitlement to service connection for arteriosclerotic heart disease, status post myocardial infarction, is denied.


REMAND

The Veteran alleges that his prostate and skin cancers were caused by exposure to radiation during his military service, pointing out that he served off the coast of Japan during World War II when the atomic bombs were detonated in Nagasaki and Hiroshima in August 1945.  His military personnel records show he served in the Pacific during World War II aboard the USS Lewis.  That service involved special anti-submarine duty during Iwo Jima operations and Carrier strikes and on the Japanese empire from February 1 to March 5, 1945, and participation in Okinawa Gunto occupation and supporting operations in August 1945.  Also, an internet history of the USS Lewis that he submitted appears to indicate the ship was assigned to the Ulithi, the Philippines, Surface Patrol and Escort Group from July 2 until September 15, 1945, which involved providing escort services to periodic Okinawa bound convoys.  Additionally, in a February 2011 statement, the Veteran affirmatively indicated that the USS Lewis was off the coast of Japan when both atomic bombs were dropped.  He reported that the ship was near the actual coast of Japan at that time because it was protecting the USS Missouri, including during the signing of the Japanese Instrument of Surrender aboard that ship (i.e., on September 2, 1945). 

Because prostate and skin cancers are considered radiogenic diseases and because the Veteran is contending the diseases are a result of exposure to ionizing radiation during his service from being near the detonations of the atomic bombs, the Board finds that a remand is necessary to attempt to obtain further information concerning the actual location of the USS Lewis during the time-frame when the bombs were dropped in Hiroshima and Nagasaki (i.e., on August 6, 1945 and August 9, 1945).  38 C.F.R. § 3.311 (a), (b).  Accordingly, the RO/AMC should contact the appropriate source and obtain deck logs from the ship for the period from August 6 to September 2, 1945.  Also, although the Veteran already has submitted military personnel records, the RO/AMC should obtain his complete personnel file to ensure there are not additional records that might pertain to radiation exposure.  Additionally, the RO/AMC should attempt to obtain any additional records concerning his alleged exposure to radiation, including a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, if maintained.  38 C.F.R. § 3.311(a)(2)(iii).  Then, after obtaining information concerning the location of the ship, along with any other information pertinent to potential radiation exposure, a dose estimate should be obtained from the Under Secretary of Health.  Id.  If, and only if, it is determined the Veteran may have been exposed to ionizing radiation, then the claims should then be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).


Regarding the claim of entitlement to service connection for a low back disability, the evidence confirms the Veteran has a low back disability, namely, degenerative disc disease (DDD) of his lumbar spine.  Also, although his service treatment records (STRs) are unremarkable for any back-related complaints or injuries, he has reported injuring his back during his service while catching shells by hand thrown from an ammunition ship.  He also maintains that his back has continued to bother him ever since that injury.  He is competent to make this report.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, remand is necessary to provide him a VA compensation examination assessing the etiology of his current low back disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, as his claimed "paralyzed leg" may be secondary to his low back disability, meaning associated with it, this claim also must be remanded for medical comment concerning this posited correlation.  38 C.F.R. § 3.310(a) and (b).

Similarly, regarding the claim for infectious disease, including malaria, the STRs show the Veteran was treated for "catarrhal fever" in August 1944 with symptoms that included a mild fever.  Also, a November 1949 VA discharge summary shows he received inpatient treatment for 11 days for an acute respiratory infection, ancylostomiasis and anxiety.  At that time, he reported that, along with suffering from anxiety, he had experienced frequent attacks of colds since his discharge from service and had been informed by his physician that he had had pneumonia on 2 occasions during recent months.  Additionally, he has affirmatively asserted that, since service, he has continued to have intermittent bouts of fever, chills and sweating.  Thus, although the record does not contain any medical evidence of any current infectious disease or consequent residuals, he is competent to proclaim having continued to have symptoms since service that could be attributable to an infectious disease (i.e., fever, chills and sweats).  Accordingly, remand of this claim is also necessary to afford him a VA compensation examination assessing the etiology of any current infectious disease or residuals.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Prior to arranging for these VA compensation examinations, the RO/AMC should ask the Veteran to identify all sources of recent treatment or evaluation he has received for his low back disability, paralyzed leg, infectious disease, including malaria, prostate cancer and skin cancer, and should obtain these additional records.  38 C.F.R. § 3.159(c).

Finally, the Veteran's claim for a TDIU is "inextricably intertwined" with these other claims that are being remanded.  Thus, his TDIU claim also must be remanded.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are "inextricably intertwined" when a decision on one would have a "significant impact" on the other).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of recent treatment or evaluation he has received for his low back disability, paralyzed leg, infectious disease, including malaria, prostate cancer and skin cancer, and obtain these additional records.

The amount of effort needed to be expended in trying to obtain any additionally identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) does if they are.  Also appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).


2.  Undertake all appropriate development of the Veteran's claims of entitlement to service connection for skin cancer and prostate cancer consistent with the procedures set out in 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation.  To this end, contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC) or other appropriate source and obtain deck logs for the USS Lewis for the period from August 6, 1945 to September 2, 1945.  Also obtain the Veteran's complete military personnel file.  Additionally, attempt to obtain, from any other pertinent sources, any additional records pertinent to his alleged exposure to radiation, including a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, if one was maintained.  After all available records concerning his purported radiation exposure have been obtained, the claims file should be forwarded to the Under Secretary for Health for a dose estimate concerning the Veteran's alleged ionizing radiation exposure off the coast of Japan from August to September 1945. 

3.  If, and only if, it is estimated the Veteran was exposed to ionizing radiation, his claims for service connection for prostate cancer and skin cancer should be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).  


4.  Next arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current low back disability and any disability involving a "paralyzed leg."  The Veteran's claims file, including the STRs, the post-service medical records, the Veteran's assertions (including statements in March 2010, October 2010, December 2010 and February 2011), and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed.  Although there are no records actually documenting a low back injury during service, the examiner may assume the Veteran experienced some level of back injury while loading shells during service.

The examiner should then provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current low back disability - including especially the DDD the Veteran now apparently has - is the result of his military service, especially the type of activity he cites as the believed source of this current disability.

The examiner should also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the additionally claimed "paralyzed leg" is the result of the Veteran's military service - including that it is part and parcel of or associated with the low back disability (e.g., radiculopathy, sciatic neuropathy), so including whether it was caused or is being aggravated by any current low back disability.


It is most essential the examiner discuss the underlying rationale for these opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

5.  As well, arrange for a VA examination by an appropriate medical professional to determine the etiology of any current infectious disease, including malaria, or any current residuals of infectious disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should review the STRs, including an August 1944 record showing treatment for catarrhal fever, a December 1949 VA discharge summary showing treatment for an upper respiratory infection, ancylostomiasis and anxiety, any other pertinent post-service medical evidence, the Veteran's assertions, including statements in March 2010, October 2010 and February 2011, and any other information deemed pertinent.  All indicated tests should be performed.

The examiner should then provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current infectious disease or residuals is the result of the Veteran's military service.

It is most essential the examiner discuss the underlying rationale for this opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


6.  If the above development suggests the need to conduct any additional development in regards to the service-connection claims or the claim for a TDIU, then all necessary additional development should be done.  

7.  Then readjudicate these remaining claims, including for a TDIU.  For any claim that continues to be denied, send the Veteran an SSOC and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


